Citation Nr: 0512010	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-13 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for peripheral neuropathy of 
the upper and lower extremities, claimed as secondary to 
Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO denied service 
connection for spastic paralysis and peripheral neuropathy 
claimed as due to Agent Orange exposure.  

2.  Notice of that rating decision was given to the veteran 
in April 1994; he did not file an appeal.  

3.  In April 1996, the veteran filed an application to reopen 
the claim of service connection for peripheral neuropathy of 
the upper and lower extremities.  

4.  In a July 1996 rating decision, the RO denied that new 
and material evidence had been received to reopen the 
veteran's claim of service connection for peripheral 
neuropathy, bilateral upper and lower extremities, claimed as 
secondary to Agent Orange exposure.  

5.  Notice of that rating decision was given in July 1996; 
the veteran did not file an appeal.  

6.  Evidence added to the record since the July 1996 
determination does not by itself, or when considered with 
previous evidence, relate to an unestablished fact necessary 
to substantiate the claim; does not show that peripheral 
neuropathy was manifested in service, or is otherwise related 
to service; and considered by itself or together with 
previous evidence of record, it does not raise a reasonable 
possibility of substantiating the veteran's claim.  


CONCLUSIONS OF LAW

1.  The July 1996 rating decision that denied that new and 
material evidence had been received to reopen the veteran's 
claim of service connection for peripheral neuropathy 
bilateral upper and lower extremities claimed as secondary to 
Agent Orange exposure is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a); 20.302 (2004).

2.  New and material evidence has not been received since the 
July 1996 rating decision to reopen the veteran's claim of 
service connection for peripheral neuropathy, bilateral upper 
and lower extremities claimed as secondary to Agent Orange 
exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).  
Regulations adopted by VA implementing the VCAA include 
changes to the standard for determining new and material 
evidence and provide for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West 2002), which stated that nothing in 
section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  The 
amendments to 38 C.F.R. § 3.156(a), defining new and material 
evidence, however, are effective for claims received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  In this case, the veteran's claim was filed after 
August 29, 2001, and therefore, these changes are applicable.

In this case, the Board finds that VA provided the veteran 
with the necessary information on the VCAA.  In letters dated 
in August 2002 and April 2004, the RO notified the veteran of 
the information and evidence needed to substantiate his claim 
for service connection for peripheral neuropathy and 
primarily lateral sclerosis as due to Agent Orange exposure.  
The RO specifically included in these letters what sort of 
evidence was needed to qualify as new and material evidence 
in support of the veteran's claim.  The veteran was 
specifically advised to submit any evidence that pertained to 
his claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112.  As a result of these letters, the veteran provided 
additional evidence in support of his claim.  The Statement 
of the Case dated in April 2003 specifically included the 
applicable provisions of the VCAA.  

The rating decision on appeal was dated in October 2002.  The 
veteran received notice of the VCAA in August 2002; thus, he 
received notice prior to the rating decision on appeal.  The 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  It is also 
noted that after providing the veteran the VCAA notice and 
affording him the opportunity to respond, the RO reconsidered 
the veteran's claim in the October 2003 and March 2004 
supplemental statements of the case (SSOC).  Additionally, 
the veteran has indicated that he had submitted all pertinent 
evidence in support of his claim and that no other evidence 
was forthcoming.  In summary, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, the Board finds that to decide the appeal at this 
time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  During the course of time in which the 
veteran pursued his service connection claim for peripheral 
neuropathy secondary to Agent Orange exposure, VA 
examinations were conducted in connection with his claim.  
The examination reports provide the necessary medical 
opinions.  No medical findings of peripheral neuropathy have 
been identified in any of the medical records.  Furthermore, 
recent VA outpatient records support medical findings of 
other disorders, but there is no finding of peripheral 
neuropathy per se.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Analysis

Law and Regulations:  Generally, a final VA rating decision 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c).  Under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  The 
Federal Circuit has held, however, that evidence which is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

As noted above, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the new criteria apply.  The revised definition requires that 
evidence raise a reasonable possibility of substantiating the 
claim in order to be considered "new and material," and 
defines material evidence as evidence, which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; PCT; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2004).  Acute and subacute peripheral 
neuropathy must have become manifest to a degree of 10 
percent within one year of the last date on which the veteran 
was exposed to an herbicide agent.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to AO.  Brock v. Brown, 
10 Vet. App. 155 (1997).

In pertinent part, a rating decision dated in July 1988 
denied entitlement to service connection for primary lateral 
sclerosis affecting the lower extremities, shortness of 
breath, dizziness and sleeping problems, claimed as residuals 
of exposure to herbicides.  The RO indicated that the medical 
findings supported that the veteran's symptoms were probably 
secondary to spastic paresis with myelopathy and primary 
lateral sclerosis.  

A September 1989 rating decision found that no new and 
material evidence had been received to warrant a change in 
the prior rating decision.  

The veteran filed a claim to reopen his claims of service 
connection for disability based on exposure to Agent Orange.  
The veteran was sent letters in March 1991, February 1992 and 
in November 1993 in which he was notified that steps were 
being taken to address rules and regulations about evaluating 
Agent Orange claims.  

In April 1994, the RO denied service connection for 
peripheral neuropathy, primary lateral sclerosis, a 
psychiatric disorder, foot and leg problems, shortness of 
breath, and dizziness, claimed as due to Agent Orange 
exposure.  The veteran was informed at that time that the VA 
had determined that there was no presumptive service 
connection warranted for peripheral neuropathy, or motor 
dysfunction due to exposure to Agent Orange.  The veteran was 
properly notified of that decision.  

In June 1995, the veteran filed an application to reopen his 
claim of service connection for spastic paralysis and 
peripheral neuropathy secondary to herbicide exposure.  The 
RO denied the claim in a rating decision dated in April 1996, 
finding that new and material evidence had not been received 
to reopen the veteran's service connection claim.  

In a rating decision dated in July 1996, the RO determined 
that new and material evidence had not been received to 
reopen a claim of service connection for spastic paralysis 
and peripheral neuropathy claimed as secondary to Agent 
Orange exposure.  The veteran was notified of that decision.  
The veteran did not file an appeal as to that rating 
decision; thus it became final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a); 20.302 (2004).

At the time of the July 1996 rating decision, the RO 
considered the veteran's service medical records, private 
medical records under the care of Rush Snyder, M.D., dated 
from October to December 1987, VA examination report dated in 
April 1988, medical report from H. S. Chang, M.D., dated in 
May 1988, VA examination report dated in June 1988, 
determination of entitlement to Social Security benefits 
dated in April 1988, a VA outpatient record submitted in 
March 1990, VA hospital record dated in January and February 
1994, VA outpatient records dated from 1990 to 1995 submitted 
in June 1995, and the veteran's own statements.  

The evidence received since the July 1996 decision consists 
primarily of copies of the same documents or information and 
evidence provided at that time, or does not relate to the 
matter at hand, that is, whether the veteran has peripheral 
neuropathy of the upper and lower extremities due to Agent 
Orange exposure in service.  

Specifically, since the July 1996 rating decision, the 
veteran has provided additional VA outpatient records, but 
those records relate to treatment for primary lateral 
sclerosis and do not show a diagnosis for peripheral 
neuropathy.  No competent evidence has been received to 
substantiate a current diagnosis of peripheral neuropathy so 
as to entitle him to VA disability benefits.  The veteran 
also submitted information about the Agent Orange Payment 
Program, which shows that the veteran was paid an amount of 
$512.00 in August 2003.  There is no diagnosis of a 
disability indicated on this form.  It merely indicates that 
payment under this program may be made to veterans with long-
term total disabilities.  The veteran also submitted VA 
outpatient records dated from 2003 to 2004, and internet 
articles related to neurologic disorders.  Again, although 
this evidence is new to the record since the last and final 
disallowance in July 1996, the evidence is not material to 
the matter at hand.  It does not suggest or tend to suggest 
that the veteran had acute or subacute peripheral neuropathy 
to a degree of 10 percent within one year of his Vietnam 
service.  

The Board recognizes that the veteran served for a period in 
Vietnam, and claims to have a diagnosis of peripheral 
neuropathy.  Nonetheless, there has been no competent 
evidence received to substantiate a diagnosis of acute or 
subacute peripheral neuropathy within one year of his Vietnam 
service.  Indeed, there has been no new evidence submitted 
that would support his claim of service connection.  Thus, 
again, the evidence received subsequent to the decision in 
July 1996 is not new and material for the purposes of 
reopening the veteran's claim of service connection for 
peripheral neuropathy of the upper and lower extremities 
claimed as secondary to Agent Orange exposure.  38 C.F.R. § 
3.156(a).  

In conclusion, the Board finds that evidence received since 
the July 1996 decision is not new and material within the 
meaning of 38 C.F.R. § 3.156(a).  Accordingly, the veteran's 
claim is not reopened.  38 U.S.C.A. § 5108.  The appeal, 
therefore, is denied.  


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for peripheral neuropathy of the 
upper and lower extremities, claimed as secondary to Agent 
Orange exposure.



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


